 


110 HR 2211 IH: To require the President to transmit to Congress a report on every program of the Federal Government that authorizes or requires the gathering of information on United States persons in the United States, established whether in whole or in part pursuant to the 
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2211 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Flake (for himself, Mr. Delahunt, Mr. Paul, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To require the President to transmit to Congress a report on every program of the Federal Government that authorizes or requires the gathering of information on United States persons in the United States, established whether in whole or in part pursuant to the all necessary and appropriate force clause contained in the Authorization for Use of Military Force (Public Law 107–40). 
 
 
1.Findings Congress finds the following: 
(1)On September 11, 2001, foreign terrorists attacked the United States and its citizens. 
(2)The terrorist attacks of September 11, 2001, render it both necessary and appropriate that the United States exercise its right to self-defense by protecting United States citizens both at home and abroad and use all necessary and appropriate force as stated in the Authorization for Use of Military Force (Public Law 107–40; enacted September 18, 2001) to find and catch those responsible for such terrorist attacks. 
(3)The Government of the United States has a duty to pursue al Qaeda and other enemies of the United States with all authorized means to thwart future attacks on the United States and to destroy such enemies. 
(4)The Authorization for Use of Military Force authorized military action against those responsible for the terrorist attacks of September 11, 2001, but did not contain legal authorization nor approval for domestic electronic surveillance not authorized by chapters 119 or 121 of title 18, United States Code, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), which contains provisions expressly governing their applicability during war. 
(5)Congress reiterates that the Authorization for Use of Military Force authorized military action against those responsible for the terrorist attacks of September 11, 2001, but does not contain legal authorization nor approval for domestic electronic surveillance not authorized by chapters 119 or 121 of title 18, United States Code, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.). 
2.Report required 
(a)In generalNot later than 160 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that identifies and includes a brief description of every program of the Federal Government that authorizes or requires the gathering of information, directly or indirectly, on United States persons in the United States, established whether in whole or in part pursuant to the all necessary and appropriate force clause contained in the Authorization for Use of Military Force (Public Law 107–40).   
(b)FormThe report submitted under subsection (a) may be submitted in classified form. 
 
